Citation Nr: 1517363	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and from November 1990 to May 1991.  He had service in the Southwest Asia Theater of Operations between December 1990 and April 1991.  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Louisville, Kentucky, currently has jurisdiction of the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2010.  A transcript is of record.  

The Board issued a decision in April 2011 in which it reopened the claim for service connection for diabetes mellitus and denied it on the merits.  The Board also denied the claim for service connection for a psychiatric disorder, to include PTSD, depression and anxiety disorders.  The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  

In the April 2011 decision, the Board also remanded claims for service connection for chronic fatigue, joint pains, and a sleep disorder.  Those claims were subsequently denied by the Board in a December 2012 decision and are not the subject of this appeal.  

In an October 2013 memorandum decision, the Court set aside the Board's April 2011 decision as to the claims for service connection for a psychiatric disorder and diabetes mellitus, and remanded the claims for further proceedings consistent with the memorandum decision.  The claims were remanded by the Board in May 2014 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  There is no evidence the Veteran developed diabetes mellitus within one year of his December 1986 discharge or May 1991 discharge from active duty service.

2.  There is no probative evidence establishing that the Veteran's diabetes mellitus is etiologically related to service, to include the alleged exposure to environmental toxins during the Persian Gulf War.  

3.  There is no evidence the Veteran was diagnosed with a psychiatric disorder within one year of his December 1986 discharge or May 1991 discharge from active duty service.

4.  The weight of the probative evidence of record does not establish that the Veteran has PTSD.  

5.  There is no probative evidence establishing that the Veteran has a psychiatric disorder that is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2014).

2.  The criteria for service connection for a psychiatric disorder, to include PTSD, depression and anxiety disorders, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2006 with regard to the claims for service connection for diabetes mellitus and a psychiatric disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in December 2006.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  Several VA examinations with respect to the issues on appeal have been obtained in this case; many of the opinions rendered during these examinations, specifically the May 2010 diabetes examination and the November 2006 and May 2010 psychiatric examinations, have been determined by the Court to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case in July 2014 are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's May 2014 remand instructions, as additional VA treatment records were obtained and the examinations requested were conducted in July 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).

Service connection for certain chronic diseases, to include diabetes mellitus and psychoses, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection for a disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  There cannot be any affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf war; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks to establish service connection for diabetes mellitus and a psychiatric disorder.  He contends that diabetes mellitus was either incurred in service or is the result of his exposure to depleted uranium or some other chemical or biological hazard during service in the Persian Gulf.  The Veteran has submitted photographs of burning Persian Gulf oil wells and photographs of very cloudy/smoky skies from his deployment.  Regarding his claim for service connection for a psychiatric disorder, which he identifies as PTSD, the Veteran contends that this disorder was first manifest in 1992 when he returned from the Persian Gulf and is a result of that service.  

The Board notes that several lay statements that have been submitted in support of the Veteran's claim.  These include a statement dated July 30, 2001, which appears to be misdated as it was received sometime in 2006, from S.T., who reported that he had been friends with the Veteran for over 20 years and served in the same unit during the Persian Gulf War/Desert Storm.  S.T. reports that both he and the Veteran had experienced a lot of different mental health issues that had remained unresolved, to include memory loss, anxiety, sleeplessness, fatigue, and lack of concentration, and that the Veteran is not the same person he once knew as he used to be outgoing and full of energy and now struggles with day-to-day activities and performing his job.  See VA Form 21-4138.  In a June 2006 statement, the Veteran's mother reported that the Veteran came back a different person after his deployment to the Persian Gulf and that he had mental problems that resulted in a mental breakdown.  Id.  In a July 2006 statement, the Veteran's father reports, in essence, that the Veteran's personality changed after his deployment, that the deployment scarred him emotionally, and that his emotional problems led to him having mental illness, which led to problems with his marriage and work.  Id. 

The Veteran's service treatment records from both periods of active duty service are devoid of reference to complaint of, or treatment for, diabetes mellitus or any psychiatric problems, though in a November 1986 medical history record, the Veteran did report a history of depression after his parents' divorce and indicated that he saw a psychologist because of his violent behavior as a child. 

The post-service medical evidence in this case, which consists of both VA and private treatment records, is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

In regards to the claim for service connection for diabetes mellitus, the available private and VA treatment records document that the Veteran was initially diagnosed with diabetes mellitus in August 2002 after undergoing a Department of Transportation (DOT) physical examination earlier in the month.  In regards to the claim for service connection for a psychiatric disorder, the available VA and private treatment records show that the Veteran was diagnosed with depression in November 1998.  A December 1998 private hospital admission note included a diagnosis of severe major depression and rule-out PTSD.  

The Veteran has undergone several VA examinations in conjunction with his claims.  He has also submitted statements from his private treating physicians in support of his claims.  

The Veteran underwent a VA initial evaluation for PTSD examination in November 2006.  Following a very detailed history and mental status examination, the examiner provided an Axis I diagnosis of depressive disorder, not otherwise specified.  The VA examiner noted that the Veteran did not meet the criteria for PTSD and that whether such a diagnosis existed at a clinical level subsequent to his demobilization in 1991 could not be assessed.  The examiner also indicated that the impact of the Veteran's marital discord seemed to be a primary factor in his major depression at that time and that the Veteran appeared to have residual depressive symptoms by report that were fleeting and of low-intensity maintained by medication.  It was the examiner's opinion that that condition does not appear to be related to his deployment for Desert Storm but more directly associated with the marital discord that occurred seven years later.  The Board notes that the Court has determined this opinion is not adequate; as such, it is not afforded any probative value.  

The Veteran underwent a VA diabetes mellitus VA examination in July 2008, at which time he reported that diabetes mellitus had its onset in 1999 when he went for a DOT physical and was told he had an elevated blood sugar; that he then had a follow up appointment that determined his blood sugars were elevated; and that he was started on oral medication and then insulin in 2001.  No opinion on the etiology of the Veteran's diabetes was provided.  

A March 2010 VA primary care clinic note documents that the Veteran was treated, in pertinent part, for his diabetes.  In a March 2010 addendum, the attending physician, Dr. M.A.B., reported that the etiology of the Veteran's diabetes had been discussed in detail and that the Veteran was concerned about exposure during the Gulf War.  It was noted that there was no family history of diabetes.  Dr. B. indicated that he "feels it is very possible he was exposed to something that caused his diabetes, given his lack of family h/o diabetes, not overweight, active lifestyle, requirement of large doses of insulin."  The Board notes at this juncture that Dr. B. did not provide an opinion regarding the etiology of the Veteran's diabetes, but was merely transcribing that the Veteran himself felt there was a link between his diabetes and any hazardous environmental exposure during the Gulf War.  

The Veteran underwent a VA general medical examination in May 2010, at which time he reported that diabetes mellitus had its onset in 1997 when it was diagnosed by coincidental lab value on DOT physical examination.  Following detailed physical examination, the Veteran was diagnosed with type II diabetes mellitus.  The examiner noted that the Veteran's diagnosis of type II diabetes is considered to be under the category of a partially explained etiology.  After reviewing the claims folder, the examiner noted that service treatment records revealed no issues of glucose intolerance prior to service, during service, or within the first year post active military service; and that the Veteran was diagnosed with diabetes mellitus in August 2002 (at which time his Alc was 9.896 and his weight was 212 pounds) which was 11 years after service in Southwest Asia.  It was the examiner's opinion that because the medical evidence of record did not demonstrate that the Veteran's diabetes mellitus either had its onset in service or preexisted service and was permanently worsened as a result of active military service, the Veteran's diabetes mellitus was not related to a specific-exposure event during his service in Southwest Asia.  The Board notes that the Court has determined this opinion is not adequate; as such, it is not afforded any probative value.  

The Veteran also underwent a VA review examination for PTSD in May 2010, at which time the examiner reviewed the claims folder, to include the previous VA examination report.  Following a very detailed history and mental status examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD and provided an Axis I diagnosis of anxiety disorder, not otherwise specified (mixed anxiety-depressive disorder).  The examiner specifically noted that the Veteran was very carefully evaluated and questioned regarding PTSD and that while the symptoms he has are clearly quite bothersome to him, cause him distress when they occur, were described as episodic, and are seen as expectable reactions to his identified stressor, they do not meet the full DSM-IV diagnostic criteria for PTSD.  Regarding the etiology of the current diagnosis and continuing distress, the examiner could not resolve that issue without resorting to mere speculation in part due to the long history involved.  The examiner noted that the Veteran had reported situational stressors such as childhood sexual abuse, marital discord and divorce from his first wife, and concerns about his occupational success, but he clearly believes his physical and psychological problems are primarily related to his combat experiences in Iraq.  The examiner noted that the Veteran did not report and there do not appear to be any records of treatment while in the military for depression or anxiety, and that no records of psychiatric treatment were reported or found.  The Board notes that the Court has determined this opinion is not adequate; as such, it is not afforded any probative value.  

In an August 2010 letter, the Veteran's private treating endocrinologist, Dr. J.C., reported that s/he had been following the Veteran since May 2005 for type II diabetes.  Previous to that, he had been followed by another endocrinologist and been given an oral antidiabetic agent, to which he had responded.  Dr. C. reported that the Veteran was currently on a combination of oral agents and a basal insulin and that the Veteran had asked Dr. C. to write this letter to state that the unusual thing about his type II diabetes is that there is no family history of type II diabetes in his older family members, and since his diagnosis for the past five years since Dr. C. had known the Veteran, there had been no other new cases of type II diabetes as well.  Dr. C. indicated that given the unusual nature of type II diabetes in the absence of family history, the Veteran was interested in making a correlation between his onset of type II diabetes and because of it, to being a Gulf War Veteran.  Dr. C. noted that s/he could not answer that question, but restated that it is relatively unusual to have type II diabetes in the absence of a family history.  In an October 2010 addendum, Dr. C. further reported that definitely, in the Veteran's case, by virtue of a lack of any familial background, history, or other comorbidities that normally come with type II diabetes, environmental factors such as what the Veteran was exposed to should be certainly seriously considered.  Dr. C. reported that based on his assertion, the Veteran was exposed to uranium, oil fires, and other environmental factors during his service in the Gulf War in 1990-1991.  Dr. C. further noted that, obviously, there are other environmental factors that could play a role; however, for the Veteran's specific case, these are the identifiable environmental factors that we can put our fingers on.  Dr. C. concluded by stating that s/he thought adding this to my earlier statement may help in determining the Veteran's claim and render a more accurate judgment of this. 

The Board notes at this juncture that Dr. C. does not provide an opinion linking the Veteran's diabetes to service, to include the alleged exposure to environmental toxins such as uranium and oil fire.  Rather, Dr. C. initially reported that s/he could not answer the question of whether there was a correlation between the onset of the Veteran's type II diabetes and to being a Gulf War Veteran, as the Veteran apparently had requested Dr. C. to do.  See August 2010 letter.  Dr. C. later reported that given the lack of any familial background, history, or other comorbidities that normally come with type II diabetes, environmental factors such as what the Veteran was exposed to should be certainly seriously considered; that the Veteran asserts he was exposed to uranium, oil fires, and other environmental factors during his service in the Gulf War in 1990-1991; and that there are other environmental factors that could play a role, but in the Veteran's case, these are the identifiable environmental factors that "we can put our fingers on."  Dr. C. never specifically links the Veteran's alleged exposure to environmental toxins to the development of his diabetes.  

In an October 2010 record, the Veteran's private treating psychiatrist, Dr. B.K.G., reported that the Veteran was initially seen on November 18, 1998, and was seen approximately once every week until March 22, 1999, for individual psychotherapy and medication management related to his difficulties with depression, poor coping skills, along with signs of PTSD.  During that time he also required inpatient hospitalization from December 8, 1998, to December 11, 1998.  He was subsequently seen for another outpatient episode beginning May 11, 2000, and was seen once every three to four weeks until November 22, 2000, for individual psychotherapy and medication management sessions.  Finally he began another episode from November 29, 2001, which ended in 2002 where he was seen once every four weeks with some gaps in attendance of sessions.  He began another treatment course on March 19, 2010, and was last seen on October 6, 2010.  He has received individual psychotherapy with medication management during that timeframe.  Dr. G. reported that the Veteran continued to have difficulties dealing with Desert Storm, which was documented and part of his long-standing PTSD syndrome; that he was a Marine Corps Gulf War Combat Veteran from 1990 to 1991 and had been diagnosed with PTSD, anxiety, and depression as he had traumatic experiences during his military service.  An Axis I diagnosis of major depression, single episode, severe, without psychotic features/PTSD was provided.  

The Veteran underwent a VA mental disorders examination in May 2011 (after the Board issued its April 2011 decision that the Veteran appealed to the Court).  Following a detailed history, mental status examination, and completion of several psychologist assessments, the examiner provided Axis I diagnoses of anxiety disorder, not otherwise specified (mixed anxiety-depressive disorder) and nicotine dependence.  The examiner also specifically noted that symptoms of PTSD were carefully evaluated, and while the Veteran may experience PTSD symptoms as distressing, his symptoms do not reach a clinical threshold to warrant this diagnosis according to DSM-IV criteria.  The examiner also reported that the Veteran's private psychiatrist indicated that he was diagnosed with major depression and PTSD; however, based on the current psychometric data and clinic interview, the Veteran did not exhibit depressive or PTSD symptoms that reach a clinical threshold to warrant these diagnoses at the present time.  No opinion regarding the etiology of the Veteran's anxiety disorder, not otherwise specified, was provided.  

The Veteran underwent an initial PTSD Disability Benefits Questionnaire (DBQ) in July 2014, pursuant to the Board's May 2014 remand.  The examiner reported that the Veteran did not have a diagnosis of PTSD that conformed to DMS-5 criteria based on that day's evaluation.  Three mental disorder diagnoses were provided, to include mild alcohol use disorder, mild cannabis use disorder, and persistent depressive disorder (dysthymia) with intermittent depressive episodes, without current episode.  In regards to the third, the examiner reported that Veteran evidenced sleeping disturbance, fatigue, concentration difficulties, and feelings of hopelessness; that the Veteran reported having some variation of these symptoms since the age of eight; that he clearly, currently reports these symptoms as occurring after his deployment and being almost continuous since his hospitalization in 1998; that the Veteran describes a major depressive episode two months ago requiring him to take time off from work; and that the Veteran was diagnosed with major depressive disorder when hospitalized for two months in 1998.  The examiner reported reviewing the VA examinations dated November 2006, May 2010, and May 2011 and indicated that the history reported in those reports was reviewed with the Veteran in detail and confirmed to be accurate.  

When asked about the dissolution of his first marriage in 1998, the Veteran gave a lengthy description of his "struggles when I first came back [from deployment]" and how his "personal issues interfered with the marriage, couldn't really associate with her, felt detached, disconnected, being in a deep dark hole, nobody understands it."  He did acknowledge that an extramarital affair played a role in the breakup when asked about previous VA evaluations that reported the affair.  At that time, he also described how the marriage was a mistake.  They married before he left deployment and after his wife became pregnant.  The relationship with the wife before the marriage and her getting married occurred in the context of a breakup from a woman he had been engaged to for three years.  They had "always had a plan to get back together, we [he and his first fiancé] were sewing our wild oats, so to speak."  He feels like the first marriage was a detour off of his life plan.  At the time of his first marriage ending, the Veteran was psychiatrically hospitalized for two months with a diagnosis of Major Depression.  The Veteran's second marriage, described as troubled in prior VA evaluations, has since dissolved.  They have been formally separated since July 26 of last year, "she decided to move out on the day of my daughter's wedding."  He reports for the two years before that, "only time she stayed there, was when her son was there."  He describes the wife as a liar, "just her nature, very dishonest."  He also reports that his wife "beat on him" on one more occasion in the first few years of their marriage.  Despite his negative description of the wife, he attributes the breakup to his self-perceived PTSD issues, "the up and down."  Currently, the Veteran was living with his 17 year old son and his 23 year old daughter.  His daughter has just finished her nursing degree and will be moving back with her husband when he returns from his deployment to Iraq in August of this year.  He describes his son as struggling, "he and stepson [from last marriage] were really close."  Veteran describes himself as close to his mother, she came to visit him over the weekend.  He describes himself as similarly close to his brother and sister and describes frequent visits with them.  He also reports lots of "disagreements, we argue from time to time."  The last of these arguments was yesterday when his brother came to visit.  He reports being closely involved with a group of friends, "gulf war vets, not really an official [group], we talk to each other when we need to talk to each other."  He continues to enjoy fishing and last went fishing around eight months ago.  He also enjoys working around the house.  The Veteran described the sexual abuse reported in prior VA evaluations as a one-time event with an older neighbor boy, "tried to do what kids do, he wanted to touch willies, age 8, dad went over to his dad, can't remember what happened."

The Veteran reported three stressors at the time of the July 2014 initial PTSD DBQ, to include a loader being killed, him being responsible for injuring and possibly killing Iraqi soldiers, and observing dogs eating Iraqi corpses.  Each of these stressors was noted by the examiner to be adequate to support a diagnosis of PTSD and be related to the Veteran's fear of hostile military or terrorist activity.  The examiner conducted a detailed mental status examination and conducted several psychological tests, to include the Personality Assessment Inventory (PAI) and the PTSD Checklist for DSM-5 (PCL-5).  The examiner specifically reported that while it is clear the Veteran is experiencing significant distress as illustrated by his PAI results and as reflected by his repeated statements during the evaluation, "never understand why I go through this stuff, before I know it I'm in panic mode, almost like terror, [life is] ups and downs, start getting that spiral feeling, just getting out of control, going from control to out of control," the Veteran clearly attributes his difficulties to PTSD.  However, the Veteran's symptoms are more consistent with the hopelessness of Major Depression than with PTSD.  For example as his verbalizations about intrusive memories (the first PCL-5 item) illustrates, he is focused on the "guilt, sometimes shame" and the anxious preoccupation with other "people are looking at me, like I'm hiding" rather than the anxious desire to avoid intrusive memories or reminders of deployment traumas.  The examiner also specifically reported that on the PCL-5, the Veteran reported one of five re-experiencing symptoms, zero of two avoidance symptoms, three of seven negative mood/cognition symptoms, and three of six hyperarousal symptoms at a moderate level or higher; and that these symptom counts do not meet the DSM-5 or DSM-IV criteria for PTSD.  The examiner also noted that hyperarousal and negative mood/cognition symptoms that may be present are likely the result of other factors besides PTSD.

It was the July 2014 VA examiner's opinion that the Veteran's psychological condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that several points about the Veteran's history are clear from the history as presented to this examiner, previous VA examiners, and Dr. G.  All of the evaluations indicate that the Veteran is experiencing major depressive episodes on an intermittent if not continuous basis.  All of the evaluations indicate that the Veteran is experiencing significant distress.  The Veteran's current distress is associated here with persistent depressive disorder.  The Veteran's difficulties with depression were clearly indicated by Dr. G. as suggested by the following: 1) in November, 1998, Dr. G. diagnosed 296.23 major depression, single episode, severe, without psychotic features; 2) in July 2006, Dr. G. diagnosed 296.23 major depression, single episode, severe, without psychotic features/PTSD; 3) in October 2010, Dr G. diagnosed 296.23 major depression, single episode, severe, without psychotic features)/PTSD (309.81); and 4) in July 2011, Dr G. diagnosed PTSD (309.81)/major depression, single episode, severe, without psychotic features (296.23).  The examiner also noted that the Veteran's difficulties with depression were also noted in prior VA examinations dated in November 2006 (diagnosed with depressive disorder, not otherwise specified), May 2010 (diagnosed with anxiety disorder, not otherwise specified (mixed anxiety-depressive disorder)), and May 2011 (again diagnosed with anxiety disorder, not otherwise specified (mixed anxiety-depressive disorder)).  The examiner indicated that these represented clear consensus among examiners on the presence of depressive features.  

The July 2014 VA examiner explained that the only point of contention between the VA evaluations (to include the current one) and Dr. G's evaluation is whether the Veteran's symptoms support an additional diagnosis of PTSD.  As stated before, the Veteran does not currently describe the intrusive memories, disturbing dreams, or re-experiencing symptoms that would indicate an additional diagnosis of PTSD.  The examiner noted that the Veteran believes he is experiencing PTSD and reports these symptoms at very high levels when asked if he is experiencing the symptoms.  However, it becomes clear that the Veteran's symptoms do not reach clinical significance when he is asked to describe the symptoms in detail.  When asked to describe symptoms in detail, his verbalizations more clearly reflect hopeless depression and anxiety than PTSD.  The examiner noted that regrettably, Dr. G's in depth assessment of the Veteran's symptoms was not documented in his reports, making it difficult to assess the clinical severity of symptoms as reported to Dr. G.  

The examiner went on to say that the possibility that the Veteran's persistent depressive disorder resulted from his deployment trauma cannot be ruled out.  However, this possibility is less likely than not.  This conclusion is based on two factors.  First, the Centers for Disease Control and Prevention indicates that five percent of the population experiences a major depressive episode annually.  On the basis of such high base rates of depression, the Veteran's depression is more likely to be from other causes than to be the result of trauma.  Most depressive disorders are the consequence of non-trauma related issues including genetics, culture, and other environmental factors.  Second, the Veteran was clearly experiencing psychiatric distress prior to his deployment as reflected by his statement that he was unhappy marrying his first wife prior to deployment.  Similarly, in retrospect, the Veteran's involvement in therapy at the time of his parents' divorce was a likely first indication of difficulties with depression.  As Dr. G. notes in his treatment summary in 2002, "Long history of depression as a child.  His parents had divorced and he had relationship issues[,] had been difficult as a child."  It would be mere speculation to say that the Veteran would not be experiencing his current symptoms of depression if he had not been exposed to the specific traumas of his deployment.

The Veteran also underwent a VA diabetes mellitus DBQ in July 2014.  He reported that he developed diabetes in 1997, when he went for a DOT physical and was found to have an elevated sugar of 450; that he was initially treated with oral medication for six months before insulin was added; and that currently, he was only on insulin.  The Veteran reported that when in the service as a tank commander, he was exposed to depleted, uranium rounds, pit fires, and was given anthrax inoculation and nerve counter agent pills.  The examiner conducted a detailed review of the Veteran's records and provided an opinion that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that after review of the Veteran's service treatment records, there is no documentation to verify the diagnosis of diabetes mellitus while the Veteran was on active duty service.  The examiner also explained that the private medical records submitted show a normal glucose in 1997 (six years after discharge from active duty) and that only in 2002 does it show the documentation of a high blood sugar, 11 years after the Veteran was released from service.  These facts do not support a nexus between current diabetes and active duty service.  The examiner noted the Veteran stated he was exposed to burn pits and depleted uranium while in service, but indicated there is no evidence in the literature to support these conditions being a causative factor in the development of diabetes.  Furthermore, the literature does not support the anthrax vaccine or nerve counter agent pills as being linked to the development of diabetes.  The examiner explained that the etiology of type II diabetes is not completely understood, but there is an association with risk factors like genetic predisposition, body weight, diet and sedentary lifestyle.  The examiner cited a medical article from Mayo Clinic.  

The July 2014 VA examiner also noted that in this Veteran's case, the year he was diagnosed with diabetes, according to the documented weight and height measurements noted in his medical records, his body mass index (BMI) calculated out to being overweight, a definite risk factor for diabetes.  The examiner acknowledged that the private endocrinologist stated that the development of diabetes is "unusual" in this Veteran's case in that there is no family history of diabetes, but articulated that it is not improbable that diabetes can occur in the general population as well as the military with no known clear family history of diabetes.  In other words it is not uncommon for diabetes to develop in someone without a family history of diabetes.  Regarding another statement made by the same endocrinologist in October 2010 regarding exposure to environmental factors in the Gulf, the language used in this statement was speculative in nature.  Simply stating that it is unusual to develop diabetes without a family history does not provide any evidence to support the claim that diabetes is caused by exposure to environmental toxins.  Additionally the possible exposure to environmental toxins like uranium and oil fires cannot be adequately confirmed.  Possible cumulative exposure to toxic or chemical environmental factors cannot be quantified.  The examiner concluded by stating that although the development of diabetes in this Veteran may have been considered "unusual" without a known family history, type II diabetes can occur without a family history.  Attributing the development of his diabetes on exposure to Gulf War environmental factors cannot be confirmed or substantiated.

The preponderance of the evidence of record does not support the claim for service connection for diabetes mellitus on a presumptive basis.  As noted above, the Veteran had service in the Southwest Asia Theater of Operations between December 1990 and April 1991; therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.  Diabetes mellitus, however, is a clinically diagnosed disorder, and is therefore not subject to the undiagnosed illness provisions found at 38 C.F.R. § 3.317(a)(1)(ii).  In addition, there is no evidence that the Veteran was diagnosed with diabetes mellitus within one year of either his December 1986 discharge or his May 1991 discharge from active duty service.  For these reasons, service connection for diabetes mellitus on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence of record also does not support the claim for service connection for diabetes mellitus on a direct basis.  As noted above, the service treatment records are devoid of reference to complaint of, or treatment for, diabetes.  In addition, the July 2014 VA examiner, provided an opinion that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As noted above, this determination was based on review of the Veteran's service treatment records, which do not contain documentation of a diagnosis of diabetes mellitus during service; review of the private medical records, which show a normal glucose in 1997 (six years after discharge from active duty), and that only in 2002 does the private medical evidence show the documentation of a high blood sugar, which was 11 years after the Veteran was released from service.  The July 2014 VA examiner also considered the Veteran's assertion that he was exposed to burn pits and depleted uranium while in service, and that he was given an anthrax vaccine and nerve counter agent pills, but indicated there is no evidence in the literature to support these conditions being a causative factor in or linked to the development of diabetes.  The examiner acknowledged that the private endocrinologist stated that the development of diabetes is "unusual" in this Veteran's case in that there is no family history of diabetes, but articulated that it is not uncommon for diabetes to develop in someone without a family history of diabetes.  The opinion provided by the July 2014 VA examiner is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As noted above, neither the VA physician Dr. B., nor the Veteran's private endocrinologist Dr. C., have provided an opinion regarding the etiology of the Veteran's diabetes.  In the absence of any probative evidence establishing that the Veteran's diabetes mellitus is etiologically related to service, to include the alleged exposure to environmental toxins during the Persian Gulf War, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  

The preponderance of the evidence of record also does not support the claim for service connection for a psychiatric disorder on a presumptive basis, as there is no indication the Veteran was diagnosed with a psychiatric disorder within one year of either his December 1986 discharge or his May 1991 discharge from active duty service.  For these reasons, service connection for a psychiatric disorder on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Lastly, the preponderance of the evidence of record also does not support the claim for service connection for a psychiatric disorder on a direct basis.  As noted above, the service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric problems.  The Board acknowledges the assertion raised by the Veteran during his October 2010 personal hearing that his symptoms of depression began in 1992, shortly after his return from the Persian Gulf, as well as the lay statements submitted by the Veteran's parents and his friend, S.T., attesting to a change in the Veteran's personality following his deployment and his subsequent problems with mental health.  Although the Veteran and the other individuals are competent to report on the subjective and objective symptomatology experienced and exhibited by the Veteran following his deployment, none of them are competent to provide a probative opinion that his current psychiatric disorder is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

At this juncture, the Board must address the Veteran's assertion that he has PTSD.  The Veteran is not competent, however, to make such an assertion.  Id.  In addition, the Veteran has undergone four VA examinations during the appellate period and on each occasion, the VA examiner has concluded that the Veteran did not meet the criteria for PTSD.  See VA examination reports dated November 2006 (Axis I diagnosis of depressive disorder, not otherwise specified; the Veteran did not meet the criteria for PTSD); May 2010 (the Veteran did not meet the criteria for a diagnosis of PTSD; Axis I diagnosis of anxiety disorder, not otherwise specified (mixed anxiety-depressive disorder); May 2011 (Axis I diagnoses of anxiety disorder, not otherwise specified (mixed anxiety-depressive disorder) and nicotine dependence; symptoms of PTSD were carefully evaluated, and while the Veteran may experience PTSD symptoms as distressing, his symptoms do not reach a clinical threshold to warrant this diagnosis according to DSM-IV criteria); and July 2014 (the Veteran did not have a diagnosis of PTSD that conformed to DMS-5 criteria based on that day's evaluation; Axis I diagnoses of mild alcohol use disorder, mild cannabis use disorder, and persistent depressive disorder (dysthymia) with intermittent depressive episodes, without current episode, were provided).  

The Board acknowledges that the Veteran's private treating psychiatrist, Dr. B.K.G., reported in an October 2010 report that the Veteran was initially seen on November 18, 1998, and was seen approximately once every week until March 22, 1999, for individual psychotherapy and medication management related to his difficulties with depression, poor coping skills, along with signs of PTSD, and that during that time he also required inpatient hospitalization from December 8, 1998, to December 11, 1998.  Dr. G. does not indicate, however, that the Veteran had been diagnosed with PTSD during this timeframe, rather, that he experienced signs of PTSD.  In addition, the Board notes that during the December 1998 hospitalization, the only diagnosis rendered was of severe major depression and rule-out PTSD.  The Board also acknowledges that Dr. G. reports that he provided treatment to the Veteran between May 2000 and November 2000, November 2001 until sometime in 2002, and between March 2010 and October 2010, and that Dr. G. provided an Axis I diagnosis of major depression, single episode, severe, without psychotic features/PTSD.  There is no indication, however, that Dr. G. provided the diagnosis of PTSD based on the DSM-IV criteria, as required by VA regulation.  38 C.F.R. § 3.304(f).  In addition, and in this same vein, the Board notes that the July 2014 VA examiner specifically noted that regrettably, Dr. G's in depth assessment of the Veteran's symptoms was not documented in his reports, making it difficult to assess the clinical severity of symptoms as reported to Dr. G.  Given the foregoing, the Board attaches greater probative weight to the determinations made by the VA examiners who conducted the November 2006, May 2010, May 2011, and July 2014 VA examinations, that the Veteran did not meet the criteria for a diagnosis of PTSD, than to the October 2010 report provided by Dr. G.  

The July 2014 VA examiner provided an opinion that the Veteran's psychological condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that while the possibility that the Veteran's persistent depressive disorder resulted from his deployment trauma cannot be ruled out, the possibility is less likely than not.  The examiner provided two reasons on which this conclusion was based; first that the Centers for Disease Control and Prevention indicates that five percent of the population experiences a major depressive episode annually such that the Veteran's depression is more likely to be from other causes than to be the result of trauma; and second, that the Veteran was clearly experiencing psychiatric distress prior to his deployment such that it would be mere speculation to say that the Veteran would not be experiencing his current symptoms of depression if he had not been exposed to the specific traumas of his deployment.  In regards to the first reason provided by the examiner, the Board interprets this to mean that the Veteran had symptoms of a psychiatric condition prior to service, but there is no evidence of chronic disorder during service and no link between the Veteran's current psychiatric condition and service, to include the reported stressors.  In regards to the second reason provided by the examiner, the Board interprets this to mean that it would be speculative to say the Veteran would not have depressive symptoms except for the deployment because he was experiencing depressive symptoms prior to the deployment.  This opinion, which is based on a thorough review of the claims folder, considers the Veteran's assertions, and is supported by detailed rationale, is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

There is no probative evidence establishing that the Veteran has a psychiatric disorder that is etiologically related to service.  In the absence of such evidence, service connection for a psychiatric disorder is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims of entitlement to service connection for diabetes mellitus and a psychiatric disorder, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for diabetes mellitus, to include as due to undiagnosed illness, is denied.  

Service connection for a psychiatric disorder, to include PTSD, depression and anxiety disorders, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


